Citation Nr: 0732194	
Decision Date: 10/12/07    Archive Date: 10/23/07	

DOCKET NO.  05-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for chronic headache. 

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1966 to 
November 1968.  He served for one year in the Republic of 
Vietnam as a helicopter/aircraft mechanic, and there was no 
award for combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained. 

2.  The veteran complained of chronic headache at enlistment 
examination and at separation examination, but the service 
medical records do not document the existence of chronic 
headache; the veteran has complained intermittently of 
chronic headache in the years following service separation, 
and a preponderance of the evidence on file is against a 
finding that the veteran incurred or aggravated a chronic 
headache disability during active military service, 
attributable to head trauma or otherwise.

3.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.




CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  There is no legal basis for the assignment of separate 10 
percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in April and 
September 2003, prior to the issuance of the adverse rating 
decision now on appeal from July 2004.  These notifications 
informed him of the evidence necessary to substantiate his 
claims, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The service 
medical records were collected, private medical records were 
submitted, VA outpatient treatment records were collected and 
VA examinations were conducted.  The veteran was provided a 
VA neurological examination with a claims folder review and a 
request for opinions consistent with VCAA in May 2006.  All 
known available evidence has been collected, and the veteran 
does not argue nor does the evidence on file suggest that 
there remains any additional outstanding relevant evidence.  
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the veteran's claim for increase for 
tinnitus, in July 2004, service connection for tinnitus was 
granted with a 10 percent evaluation effective from March 
2003, the date of claim.  The veteran subsequently disagreed 
with the assigned evaluation.  There is no claim that 
bilateral tinnitus has increased in severity.  This issue on 
appeal is essentially a question of law and not one of fact.  
The Board finds that VA is not required to provide VCAA 
assistance respecting this issue because there is no 
reasonable possibility that assistance could aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 10 
percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears.

However, VA appealed the Court's decision in Smith to the US 
Court of Appeals for the Federal Circuit (Circuit).  In June 
2006, the Circuit reversed the Court's decision in Smith, and 
affirmed VA's longstanding interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent evaluation 
for tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  In 
reliance on US Supreme Court precedents, the Circuit 
explained that an Agency's interpretation of it's own 
regulations was entitled to substantial deference by the 
courts, so long as that interpretation was not plainly 
erroneous or inconsistent with other regulations.  Id. at 
1349-1350.  In the absence of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulatory 
scheme, the Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

Analysis:  Based upon the recitation of litigation regarding 
VA's compensable evaluations for service-connected tinnitus, 
the Board concludes that the veteran's service-connected 
tinnitus has been assigned the maximum schedular evaluation 
available for tinnitus under both the old and new versions of 
the regulation.  The veteran's claim for a separate 10 
percent evaluations for each ear for tinnitus is denied under 
both the old and new versions of the governing regulation.  
There was no clear and unmistakable error in the RO's initial 
July 2004 rating decision.  The disposition of this claim is 
based upon law and not fact.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

With respect to the veteran's claim for service connection 
for chronic headaches, he filed his initial claim for this 
disability in May 2003, 35 years after he was separated from 
service.  In written statements, he has argued that he 
incurred a chronic headache disability during service either 
as a result of multiple head traumas while working as a 
helicopter mechanic, or alternatively as a result of his 
exposure to acoustic trauma and a loud noise environment 
during service.

The Board notes that at the time of the veteran's November 
1966 physical examination for induction to service, he 
reported that he had frequent or severe headache in his 
medical history.  The examining physician wrote that the 
veteran has "occas.[ional] frequent mild headaches."  This 
was not considered service disqualifying and the veteran was 
enlisted for service.  The service medical records do not, 
however, document that the veteran complained of chronic 
headache during military service, and there is no objective 
clinical evidence establishing a chronic headache disability.  

In early May 1968, the veteran complained of nasal congestion 
with no sore throat and no cough and examination revealed the 
frontal and maxillary sinuses were tender to percussion.  The 
diagnostic impression was URI (upper respiratory infection) 
and sinusitis.  The veteran complained of headache at this 
time along with runny nose, cough, nausea, and mild diarrhea.  
The impression remained an upper respiratory infection.  In 
August 1968, the veteran was seen at the flight surgeon's 
dispensary again complaining of headache, but examination 
revealed frontal nasal congestion.  In October 1968, the 
veteran was noted to be running a mild temperature with 
congestion, headache, and a cough, and the assessment was 
URI.  

At the time the veteran was examined for separation from 
service in November 1968, he again endorsed chronic headache 
in his report of medical history, but the examination itself 
noted that the head, nose, sinuses, mouth and ears were 
normal, and there was no finding or diagnosis of any form of 
chronic headache disability.  

The veteran submitted copies of what appears to be employment 
record medical complaints which documented frequent 
complaints of headache from March 1969 through October 1970.  
These records only document complaints of headache and 
various other problems, but do not contain any indication of 
diagnostic testing or findings.  It appears that the veteran 
was often provided Aspirin for headache, but there was no 
other information contained in this employment record 
listing.

The veteran filed his initial claim for service-connected 
disability with VA in December 1983, 17 years after he was 
separated from service, and this claim did not include any 
claim with respect to a chronic headache.  There are on file 
multiple private medical records from 1983 to 2000 
documenting a series of complaints which were mostly 
orthopedic in nature, and it is noteworthy that these records 
contain no complaints by the veteran of chronic headache for 
a period of 17 years.  

In June 2003, the veteran was provided a VA examination for 
ear disease, and examination revealed that the external ears, 
canals, tympanic membranes, middle ears, mastoids and tuning 
forks were normal.  There was no evidence of middle or inner 
ear infection.  Audiometric examination by VA in June 2003 
also revealed that the veteran had essentially normal hearing 
and excellent speech discrimination. 

In April 2006, the veteran was provided a VA neurological 
examination.  The veteran described having chronic headache 
all of his life, and reported that he did not seek medical 
attention for headache in emergency rooms, nor had he ever 
been hospitalized for headache.  He had never received a 
medical diagnosis of migraine headache, nor was there a 
family history of migraine.  There was no history of 
concussion or contusions of the scalp.  The veteran was again 
examined by the same VA neurologist in May 2006, and this 
time was provided the veteran's claims folder for review in 
conjunction with the examination.  The neurologist noted that 
the record did make reference to headaches, and also to 
chronic pains of other parts of the body.  The doctor did not 
find any evidence in the record of incapacitating headaches 
or headaches associated with prostration or nausea or 
vomiting or neurological symptoms.  Upon examination, the 
veteran was very vague about the location of the headaches, 
their duration, and their frequency.  Upon further 
questioning, he said that the headaches were in the temples 
or in the back of the head, and they had never been 
incapacitating.  They were not associated with sensitivity to 
bright light or loud music or nausea or vomiting, and there 
had been no neurologic symptoms with headaches.  Headaches 
were not associated with transient blindness or paralysis or 
neck stiffness.  He had not sought medical treatment for 
chronic headaches since service separation, and had never 
presented to an emergency room for treatment of headache.  He 
did take Ibuprofen.  The doctor noted that the veteran's 
headache did not appear to be interfering with his activities 
of daily living.  The doctor wrote that he did not believe 
that any "injuries" (quotes in original) that the veteran 
sustained during service in any way influenced the veteran's 
lifelong pattern of chronic headache.

The Board finds that a preponderance of the evidence on file 
is against an award of service connection for a chronic 
headache disability.  Although the veteran reported chronic 
headache at the time he was enlisted and at the time he was 
separated from service, the service medical records do not 
corroborate or document a chronic headache disability at any 
time during service.  The fact that chronic headache was 
"noted" on the entrance examination rebuts the presumption 
of sound condition at enlistment.   The veteran was seen with 
complaints of headache on several occasions during service, 
but on each occasion headache was only one of multiple 
symptoms associated with either a viral syndrome or 
sinusitis.  No chronic headache disability was identified at 
any time during service, and no chronic headache disability 
was identified in the physical examination for service 
separation in November 1968.  At that time, the veteran's 
head, nose, sinuses and ears were noted to be normal.  

Although the veteran presented an employment record 
documenting his complaints of headache on multiple occasions 
in 1969 and 1970, immediately after service, these records 
also documented other complaints, but these records did not 
include any diagnostic testing or neurological findings of 
any form of chronic headache disability.  After 1970, there 
is a complete absence of any objective evidence demonstrating 
any form of chronic headache disability for many years, 
although there are a significant quantity of medical records 
on file from 1983 to 2000, which failed to include any 
documented complaints or findings of a chronic headache 
disability.

The veteran was provided two VA neurological examinations in 
2006 and the second examination included a review of the 
claims folder with an opinion that there was no evidence 
which supported a finding that the veteran's chronic lifelong 
headache was in any way affected by incidents of service.  
That is, the only competent clinical opinion on file is 
against a finding that the veteran either incurred or 
aggravated a chronic headache disability during his two-year 
period of active military service.  The service medical 
records and all of the competent clinical evidence on file 
fails to show or reveal that the veteran sustained any 
particular trauma to the head at any time during service for 
which he sought or required medical treatment.  VA 
examination of the veteran's ears for disease were found 
entirely normal ears, canals, tympanic membranes, middle 
ears, mastoids, and no evidence of chronic middle or inner 
ear infection.  Although the veteran argues that he incurred 
chronic headache during service due to multiple head trauma 
and/or exposure to a loud noise environment, the veteran is 
not shown to have the requisite medical expertise to provide 
a competent clinical opinion with respect to the etiological 
origin of his reported chronic headaches.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is in fact a complete absence of any competent clinical 
evidence which shows that the veteran has any form of 
neurological disability or pathology which results in chronic 
headache, and there is certainly no finding or diagnosis of 
migraine headache anywhere on file.  Again, the only 
competent clinical opinion on file is against the veteran's 
claim, and the veteran submitted no opinion or other medical 
evidence establishing that he has a neurological disease or 
injury resulting in chronic headache, and that the origins of 
this disease or injury result from incidents of his military 
service from 1966 to 1968.  To the extent that the veteran 
has had chronic headaches of undetermined etiological origins 
throughout his lifetime, there is certainly no evidence 
supporting a finding that these headaches increased in 
severity beyond ordinary progress at any time during service.  


ORDER

Entitlement to service connection for a chronic headache 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


